Citation Nr: 1711913	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include anxiety disorder or depressive disorder.

2.  Entitlement to an initial evaluation in excess of 70 percent, effective January 29, 2010 and in excess of 40 percent, effective December 13, 2011, for the residuals of a traumatic brain injury (TBI).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1977 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

 He testified before a RO Decision Review Officer at the RO in November 2011.   A transcript of the hearing is associated with the record. 

In a September 2011 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Board hearing at the RO.  In June and again in August 2013 the Veteran's representative requested that hearings scheduled for June and August 2013, respectively, be rescheduled.  The Veteran failed to report for a rescheduled Board hearing in December 2013.  There is no indication in the claims file that the Veteran had asked to reschedule.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2016).

In October 2014, the Board remanded the claims for additional development.  

A January 2015 rating decision assigned an initial rating of 70 percent for the Veteran's TBI effective January 29, 2010 and assigned a 40 percent disability rating effective December 13, 2011.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available disability ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  In fact, the Veteran and his representative specifically allege that his service-connected TBI warrants still a higher rating.  See March 2017 Appellate Brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These matters were remanded to the RO in October 2014.  Unfortunately, the Board finds that there still has not been substantial compliance with the remand instructions and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the October 2014 remand the Veteran is seeking entitlement to service connection for a psychiatric disorder to include anxiety disorder or depressive disorder, and entitlement to an increased disability rating for residuals of TBI.  He essentially maintains that his psychiatric disorder is related to service directly or as part of his TBI residuals.

In the October 2014, the Board remanded the claim for a VA examination and an etiological opinion regarding the Veteran's psychiatric claims.  In December 2014, the Veteran was afforded the requested examination.  The examiner provided an opinion as to whether the Veteran's numerous psychiatric disabilities were related to service.  It was opined that his primary mental health condition was opiate dependence in combination with polysubstance abuse (marijuana, alcohol, and benzodiazepine).  It was stated that "[g]iven that opiate use started during the Veterans service in the Navy, it is difficult to attribute current mental health issues, predominantly anxiety, to causes unrelated to substance use."  No comment was made as to the role played by his TBI residuals.  Given the Veteran's assertions regarding the relationship between his psychiatric disabilities and service connected residuals of TBI, the Board finds an addendum opinion addressing secondary service connection is necessary.
    
The Board also requested a contemporaneous examination regarding the Veteran's service-connected residuals of TBI as the Veteran's last examination was in December 2011.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran was not afforded the requested examination.  Although the RO requested the examination, it appears it was cancelled, apparently due to the Veteran's failure to report.  Despite this failure and given that the notice sent to the Veteran is not part of the claims file, the Board has determined that another VA examination should be scheduled.  Thus, the Board finds that there has not been substantial compliance with the remand instructions and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA addendum opinion by the same December 2014 examiner, (or another appropriate examiner if unavailable), to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's acquired psychiatric disorders were caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected residuals of TBI.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible. 

2.  Schedule the Veteran for VA TBI (traumatic brain injury) examination for the purpose of identifying any and all current residuals of a traumatic brain injury sustained in service and to determine the current severity of any such residuals of TBI. 

The claims file must be reviewed by the examiner and the report must note that review.  The examiner is requested to perform all necessary clinical testing and render all appropriate diagnoses. 

The Veteran may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral, psychiatric), and physical conditions (including neurological dysfunction)) that have resulted from the in-service head injury.  

The examiner must then identify all conditions residual to TBI and any conditions resulting from such residuals. The examiner must also provide an opinion as to the current severity of any such conditions identified as associated with TBI during service.  The examiner is also requested to opine as to what symptoms or conditions are attributable to the Veteran's TBI, and what symptoms/conditions are associated with unrelated disability.  The examiner must also identify any psychiatric disorder that may be independent of the TBI residuals.

The examiner is asked to specifically address the Veteran's complaints and report of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his traumatic brain injury residuals, or, in the case of psychiatric disorder, otherwise associated with service.

The examiner must indicate the frequency, severity, or duration of any symptoms linked to TBI; and opine as to the extent to which the symptoms impact on the Veteran's ability to work. 

The rationale for all opinions expressed must be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such must be stated along with a supporting rationale.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. Barnard
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





